People ex rel. Almanzar-Paramio v DeMarco (2014 NY Slip Op 07195)





People ex rel. Almanzar-Paramio v DeMarco


2014 NY Slip Op 07195


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2014-09369

[*1]The People of the State of New York, ex rel. Omar Almanzar-Paramio, etc., on behalf of Hugo Rios, petitioner, 
vVincent F. DeMarco, etc., respondent. Omar Almanzar-Paramio, Hauppauge, N.Y., petitioner pro se.


Thomas J. Spota, District Attorney, Riverhead, N.Y. (Michael J. Brennan of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to reduce bail upon Suffolk County Indictment No. 1420/14.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the County Court, Suffolk County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court